Digitally signed
                                                                       by Reporter of
                                                                       Decisions
                                                                       Reason: I attest to
                        Illinois Official Reports                      the accuracy and
                                                                       integrity of this
                                                                       document
                                Appellate Court                        Date: 2021.03.22
                                                                       15:24:17 -05'00'



                  People v. Torrance, 2020 IL App (2d) 180246



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             KENNETH DARNELL TORRANCE, Defendant-Appellant.



District & No.      Second District
                    No. 2-18-0246



Filed               April 24, 2020



Decision Under      Appeal from the Circuit Court of Winnebago County, No. 16-CF-
Review              3246; the Hon. Donna R. Honzel, Judge, presiding.



Judgment            Affirmed.


Counsel on          James E. Chadd and Thomas A. Lilien, of State Appellate Defender’s
Appeal              Office, of Elgin (Phyllis J. Perko, of Harlovic and Perko, of West
                    Dundee, of counsel), for appellant.

                    Marilyn Hite Ross, State’s Attorney, of Rockford (Patrick Delfino,
                    Edward R. Psenicka, and Stephanie Hoit Lee, of State’s Attorneys
                    Appellate Prosecutor’s Office, of counsel), for the People.



Panel               JUSTICE ZENOFF delivered the judgment of the court, with opinion.
                    Justices Jorgensen and Schostok concurred in the judgment and
                    opinion.
                                             OPINION

¶1       After a jury trial, defendant, Kenneth Darnell Torrance, was convicted of aggravated
     fleeing or attempting to elude a peace officer (625 ILCS 5/11-204.1(a)(4) (West 2016)) and
     sentenced to three years’ imprisonment. On appeal, he contends that he was not proved guilty
     beyond a reasonable doubt. We affirm.

¶2                                         I. BACKGROUND
¶3       The charge against defendant alleged that, on October 30, 2016, as he was driving, he
     willfully disobeyed a police officer’s signal to stop, fled, and, in fleeing, disobeyed two or
     more traffic signals (id.). The offense was charged as a Class 3 felony because defendant
     allegedly had been convicted of the same charge on April 12, 2016 (see id. § 11-204.1(b)).
¶4       At trial, Rockford police officer Daniel Basile testified on direct examination as follows.
     On October 30, 2016, at approximately 1:45 p.m., he was driving an unmarked squad car north
     on Central Avenue, planning to turn east onto School Street. Basile was wearing a vest that
     said “Police” on the front and the back. Another officer was in the car. As Basile reached the
     intersection and turned, he saw a black Ford Taurus going west on School Street, approaching
     Central Avenue and slowing down for the red light. As the two vehicles passed each other,
     Basile made eye contact with the driver of the Taurus and recognized him as defendant. Basile
     told his partner that the driver was defendant. His partner responded that defendant did not
     have a valid driver’s license. Basile immediately activated his lights and siren and made a U-
     turn to pursue defendant.
¶5       Basile testified that, as he made the U-turn, defendant disobeyed a red light at the
     intersection of School Street and Sunset Avenue, two blocks west of Central Avenue. Basile
     had to wait because there was still traffic in both directions on Central Avenue. He then
     proceeded through the intersection and followed defendant, who had turned and was driving
     south on Sunset Avenue. When Basile saw defendant turning west onto Andrews Street, he
     turned off the squad car’s lights but kept following defendant. When Basile got to Andrews
     Street, defendant was increasing his speed. Defendant disobeyed the light at School Street and
     Sunset Avenue and “the stop sign[s] at Albert, Royal, Miriam, and Johnston [Avenues].”
¶6       Basile testified that, as he watched defendant accelerate and flee, he slowed down, because
     he was in a residential district with a speed limit of 30 miles per hour. After defendant
     disobeyed the stop signs on Andrews Street, he turned south. Basile turned south on Johnston
     Avenue to get to West State Street. When he arrived there, he was dispatched to the 300 block
     of Horace Avenue, where he saw the Ford Taurus that defendant had been driving. Later, Basile
     learned that the car was registered to Ashlyn Ausler. In court, Basile identified defendant as
     the driver of the Taurus.
¶7       Basile testified on cross-examination as follows. On October 30, 2016, his car had been
     equipped with a computer that his partner used to ascertain that defendant lacked a valid
     license. The check was made after Basile received the dispatch call and saw the Ford Taurus
     on West State Street. He estimated that about 10 minutes might have passed since the original
     fleeing incident. It would not have been safe to use the computer during the chase.
¶8       The State rested. Defendant’s mother, Diane Young, testified as follows. On October 30,
     2016, she was home all day. Defendant arrived there at 9 a.m. and departed about 6 p.m.


                                                -2-
       Between those hours, he left and returned twice and was gone for 20 to 30 minutes each time.
       Young could not recall when these absences took place, but she was certain that defendant had
       been at her home at 1:45 p.m. The intersection at School Street and Central Avenue was about
       half a mile from her house, and the one at Andrews Street and Johnston Avenue was probably
       less than a two-minute drive from her house.
¶9         The jury found defendant guilty, and the trial court sentenced him to three years’
       imprisonment. This timely appeal followed.

¶ 10                                            II. ANALYSIS
¶ 11       On appeal, defendant contends that he was not proved guilty beyond a reasonable doubt of
       aggravated fleeing or attempting to elude a peace officer. Fleeing and attempting to elude is
       defined as follows:
                “Any driver or operator of a motor vehicle who, having been given a visual or audible
                signal by a peace officer directing such driver or operator to bring his vehicle to a stop,
                willfully fails or refuses to obey such direction, increases his speed, extinguishes his
                lights, or otherwise flees or attempts to elude the officer, is guilty of a Class A
                misdemeanor. The signal given by the peace officer may be by hand, voice, siren, red
                or blue light. Provided, the officer giving such signal shall be in police uniform, and, if
                driving a vehicle, such vehicle shall display illuminated oscillating, rotating or flashing
                red or blue lights which when used in conjunction with an audible horn or siren would
                indicate the vehicle to be an official police vehicle. Such requirement shall not preclude
                the use of amber or white oscillating, rotating or flashing lights in conjunction with red
                or blue oscillating, rotating or flashing lights ***.” Id. § 11-204(a).
¶ 12       As charged here, aggravated fleeing or attempting to elude a peace officer requires proof
       that, after a visual or audible signal has been given, the defendant’s flight or attempt to elude
       “involve[d] disobedience of 2 or more official traffic control devices.” Id. § 11-204.1(a)(4).
¶ 13       Defendant’s contention is based on the construction of the statute. He does not dispute that
       the unmarked vehicle was equipped with the required lights and siren in accordance with the
       statute. See id. § 11-204(a). Further, he does not dispute that both the lights and siren were
       activated. But he argues that the statute requires proof that the squad lights remained activated
       until the completion of the offense. According to defendant, the continued display of the lights
       was necessary to give him notice that he was being pursued by police, because otherwise his
       failure to stop was not willful. He reasons that, as soon as Basile deactivated his lights, the
       pursuit came to an end, and thus, defendant was no longer fleeing or attempting to elude him.
       Therefore, defendant concludes, his failure to obey the stop signs on Andrews Street cannot be
       used to raise the offense to aggravated fleeing and eluding.
¶ 14       Defendant’s argument involves both the sufficiency of the evidence and the construction
       of the pertinent statutes. In evaluating a challenge to the sufficiency of the evidence, we ask
       only whether, after viewing all of the evidence in the light most favorable to the prosecution,
       any rational fact finder could have found the elements of the offense proved beyond a
       reasonable doubt. People v. Ward, 154 Ill. 2d 272, 326 (1992). The fact finder is responsible
       for determining the witnesses’ credibility, weighing their testimony, and deciding on the
       reasonable inferences to be drawn from the evidence. People v. Hill, 272 Ill. App. 3d 597, 603-
       04 (1995). It is not our function to retry the defendant. People v. Lamon, 346 Ill. App. 3d 1082,
       1089 (2004). We review de novo the construction of a statute. Whitaker v. Wedbush Securities,

                                                    -3-
       Inc., 2020 IL 124792, ¶ 16. We seek to effectuate the intent of the legislature. Id. Ordinarily,
       the best indicator of this intent is the statutory language itself, and if it is unambiguous, we
       must apply it straightforwardly. Id. To the extent that the language is not clear in a particular
       context, we may consider the purpose behind the law and the evils it was designed to correct.
       Phoenix Bond & Indemnity Co. v. Pappas, 194 Ill. 2d 99, 106 (2000); People v. Latona, 184
       Ill. 2d 260, 269 (1998). We must avoid a construction that would defeat a statute’s purpose or
       yield an absurd result. Latona, 184 Ill. 2d at 269.
¶ 15        We turn to the language at issue. Simple fleeing and eluding requires that (1) the peace
       officer give the driver a signal to bring his vehicle to a stop, (2) the driver willfully fail or
       refuse to obey such a direction and flee or attempt to elude the officer, and (3) the signal to
       stop meet certain requirements, including the display of illuminated oscillating, rotating, or
       flashing red or blue lights that, when used in conjunction with an audible siren, indicate that
       the vehicle is an official police vehicle. 625 ILCS 5/11-204(a) (West 2016). To elevate the
       offense to aggravated fleeing and eluding, as charged and found here, the State must also prove
       that, after the signal is given, the driver’s flight or attempt to elude involve disobeying two or
       more official traffic control devices. Id. § 11-204.1(a)(4). We do not agree with defendant that
       these statutes require the State to prove, as an element of aggravated fleeing or eluding, that
       Basile’s squad car’s lights remained activated until defendant had disobeyed at least two traffic
       control devices.
¶ 16        We consider first section 11-204(a), which defines simple fleeing and eluding. The plain
       meaning of this section is that the initial signal to stop must involve the display of the lights.
       As the language implies, and as courts have noted, the purpose of requiring the display of the
       lights (in conjunction with the sounding of an audible horn or siren) is to give notice to the
       targeted driver that the vehicle is an official police vehicle. See People v. Hansen, 2019 IL App
       (3d) 170302, ¶ 14; People v. Brown, 362 Ill. App. 3d 374, 379 (2005). Once the proper display
       has been made, the driver knows or should know that the vehicle is an official police vehicle.
       The driver does not lose this actual or imputed knowledge when the vehicle’s lights are turned
       off. Nothing in the definition of simple fleeing and eluding requires that the display of lights
       must continue after a proper signal to stop has been provided. To hold otherwise would go
       beyond the plain language of the statute and needlessly frustrate its purpose.
¶ 17        Defendant contends, however, that the definition of aggravated fleeing and eluding
       required Basile to have kept his lights activated at least until defendant’s second act of
       disobedience of an official traffic control device had been completed. Defendant concedes that
       Basile’s lights were activated when he disobeyed the red light at School Street and Sunset
       Avenue. However, he argues that, because Basile deactivated his lights before defendant’s
       second act of disobedience at the first stop sign on Andrews Street, the evidence is insufficient
       to convict him of aggravated fleeing and eluding. Defendant notes that simple fleeing and
       eluding requires a mental state of willfulness. 625 ILCS 5/11-204(a) (West 2016); People v.
       Pena, 170 Ill. App. 3d 347, 354 (1988) (simple fleeing and eluding requires a willful failure to
       obey officer’s visual signal to stop). From this, he infers that aggravated fleeing and eluding
       also requires willful disobedience of the officer’s further pursuit. He argues that once the squad
       car’s lights were turned off, he was no longer on notice that he was being pursued. Thus, he
       argues, because the chase had apparently ended before he disobeyed the second traffic control
       device, he was no longer fleeing or eluding.



                                                   -4-
¶ 18       We disagree. We need not decide whether section 11-204.1(a)(4) bars a conviction in the
       absence of any evidence that the targeted driver had notice that the pursuit was ongoing when
       he disobeyed two or more official traffic signals. Here, Basile testified that he initially activated
       both the car’s siren and its overhead lights and that he later deactivated the lights. He said
       nothing about turning off the siren. The jury could infer that he kept the siren going as
       defendant continued down Andrews. This inference was especially logical given that, even
       after Basile deactivated the lights, defendant ran four stop signs and ditched his car on West
       State Street. It is a fair inference that he did not take these actions because he believed that
       Basile had called off the chase. That defendant behaved like someone trying to evade a
       pursuing officer was further evidence that he had notice that the pursuit was still on and that
       he willfully continued his efforts to evade Basile.

¶ 19                                       III. CONCLUSION
¶ 20       For the reasons stated, we affirm the judgment of the circuit court of Winnebago County.

¶ 21       Affirmed.




                                                     -5-